—Judgment, Supreme Court, Bronx County (Frank Diaz, J., at hearing; Joseph Cerbone, J., at plea and sentence), rendered November 17, 1994, convicting defendant of driving while intoxicated, and sentencing him to 5 years probation and a fine of $1,000, unanimously affirmed.
Defendant’s valid waiver of his right to appeal forecloses all appellate review of his contention that his motion to suppress a Breathalyzer examination should have been granted (People v Graham, 220 AD2d 215), a claim which in the present circumstances is without merit in any event. Concur—Murphy, P. J., Sullivan, Rubin and Andrias, JJ.